DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,7,15,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 the limitation of “to be translated over the wheel boss…” appears to be a method limitation in an otherwise structural claim.  This is confusing since it crosses different statutory classes of invention and it becomes unclear what applicants are relying upon for patentability—the structure of the assembly or a method of assembling it.  Further, how exactly is the insert ‘translated’ over the boss in a substantially tangential direction of the wheel” and how would this define over the prior art of record?
Claims 7,15,16 contain the same problem with respect to the ‘is translated’ limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3,7,18,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 0398092.
Regarding claims 1,18 EP ‘092 shows in the prior art figures 1 and 2:
 An assembly comprising:
an insert 24 configured to mate with a wheel boss (not labeled but 110 in figure 3) of a wheel; and
a rotor drive key 17 configured to mate with the insert 24, wherein the insert is
configured to mechanically connect (via friction fit) the rotor drive key with the wheel boss, and wherein
the insert is between the rotor drive key and the wheel boss when the insert mechanically
connects the rotor drive key with the wheel boss.
(Regarding claim 18 the claimed method is capable of being met in light of the construction of EP ‘092).
Regarding claim 2 EP ‘092 shows in the prior art figures 1 and 2 the insert 24 defines at least one of a recess configured to receive a protrusion defined by the wheel boss or a protrusion (in the area of 15 ) configured to insert in a recess defined by the wheel boss to mate with the wheel boss.
Regarding claim 3 EP ‘092 shows in the prior art figures 1 and 2 the rotor drive key defines at least one of a recess configured to receive a protrusion defined by the insert or a protrusion configured
to insert in a recess defined by the insert to mate with the insert.
Regarding claim 4, as broadly claimed, (and as best understood) the insert 24 of EP ‘092 is capable of being ‘translated over the wheel boss 110 in a tangential direction of the wheel” before it is placed into the recess.
Regarding claims 7,20 as broadly claimed, and as explained above these limitations are capable of being met during assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5,6,8,9,12,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘092 in view of Laget U.S. 2019/0120304.
Regarding claim 5, as broadly claimed, EP ‘092 shows in figures 1 and 2 the insert 24 is capable of being configured to limit movement of the insert relative to the wheel boss in a substantially radial direction of the wheel when the insert mates with the wheel boss.
The reference to Laget is relied upon to provide a better visual representation in figure 1B as to how this could happen in EP ‘092.
Regarding claim 6, as broadly claimed, EP ‘092 shows in figures 1 and 2 the insert is configured to limit movement of the insert relative to the wheel boss in a substantially axial direction of the 
Regarding claim 8, as broadly claimed, EP ‘092 shows in figures 1 and 2 the insert 24 is configured to limit movement of the rotor drive key 17 relative to the wheel boss in a substantially radial direction of the wheel when the rotor drive key mates with the insert and the insert mates with the wheel boss.
Regarding claim 9, as broadly claimed, EP ‘092 shows in figures 1 and 2 the rotor drive key is configured to limit movement of the insert relative to the wheel boss in a substantially tangential direction of the wheel when the rotor drive key mates with the insert and the insert mates with the wheel boss.
Regarding claims 12 and 13 these limitations are capable of being met by EP ‘092 (and as shown in figure 1B of Laget) once the insert 24 and key 17 are fully assembled with the fastener 30 due to the friction fit between these components and using tight clearances between the insert, bosses and key.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘092/U.S. 20190120304 as applied to claim 1 above, and further in view of Crescenzo et al. U.S. 2014/0175860.
Regarding claim 10 EP ‘092 lacks showing the rotor drive key 17 is configured to receive a fastener in a substantially axial direction of the wheel when the rotor drive key mates with the insert and the insert mates with the wheel boss.
However as shown in figure 1B of Laget et al. it is known to use a different type of connection at 8 to better secure an end of the key 3 to the wheel 1.
Crescenzo shows in figure 2 it is known to secure the key 20 to the wheel using fasteners 12,13 oriented in an axial direction of the wheel.  Although not applied see also Rutten figures 1 and 2.
.
Claim s 14- is/are rejected under 35 U.S.C. 103 as being unpatentable over Crescenzo et al. U.S. 2014/0175860 in view of EP 0398092.
Regarding claim 14 Crescenzo shows in figure 3 a wheel boss 26 and a drive key having a recess (not labeled) to receive the wheel boss 126.
Lacking is a showing of the claimed insert.
The reference to EP ‘092 shows it is well known in the art to use an insert in the several different embodiments at 24,120,126 between the wheel 13 and drive key 17,130.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Crescenzo with an insert, as taught by EP ‘092, having a recess to receive the wheel boss protrusion and to have modified the drive key to include a recess to receive an insert protrusion since such a connection with an insert may make it easier to retrofit existing wheel and brake assemblies and to preload the drive keys thereby providing improved dynamic stability without increasing the weight/size thereof.  Applicant’s recess/protrusion type connection is simply an obvious equivalent to that of Crescenzo, as modified.  Although not applied see Rook U.S. 2017/0174330 para 0026 last 6 lines.
Allowable Subject Matter
Claims 11,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/               Primary Examiner, Art Unit 3657